MEMORANDUM**
Jose Angel Ibarra-Baca appeals his guilty-plea conviction and 57-month sentence for illegal re-entry following deportation, in violation of 8 U.S.C. § 1326. Ibarra-Baca’s counsel filed a motion to withdraw as counsel of record and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ibarra-Baca did not file a pro se supplemental brief, and the government has not filed an answering brief.
*49Based upon our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that Ibarra-Baca was sentenced within the terms of his plea agreement and has knowingly and voluntarily waived his right to appeal. See United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000); United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir. 1998). We therefore lack jurisdiction over this appeal. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
Accordingly, counsel’s motion to withdraw as counsel of record is GRANTED, and this appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.